Citation Nr: 1329028	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  10-08 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.  His awards and decorations include the Combat Infantry Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Initially, the Board notes that the Veteran's February 2010 VA Form 9, Appeal to Board of Veterans' Appeals, specifically limited the issues on appeal to the two issues listed above.  Accordingly, the Board has likewise limited its adjudication to these two issues.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

In the July 2013 Brief, the Veteran's representative waived agency of original jurisdiction (AOJ) review of the additional evidence the claimant filed with the Board.  Therefore, the Board finds that it may consider the evidence in the adjudication of this appeal without first remanding it for AOJ review.  See 38 C.F.R. § 20.1304(c) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

In the December 2012 Statement of Accredited Representation in Appealed Case, the Veteran's representative argues that the documented injury the claimant sustained while in combat in the Republic of Vietnam could have caused or contributed to the appellant's current bilateral shoulder disabilities.  The representative specifically mentioned the mortar attack in April of 1968 and noted that the Veteran attributes his shoulder injuries to this incident.  The Veteran also mentions that he believes his shoulder disabilities are related to his carrying a heavy backpack in service.

The Veteran has post-service diagnoses of bursitis and a rotator cuff tear of the left shoulder and degenerative joint disease of the right shoulder.  Additionally, the Veteran is entitled to the presumptions found at 38 U.S.C.A. § 1154(b) (West 2002) because of his verified combat service in the Republic of Vietnam.  Because his disabilities are consistent with the circumstances of his service, the Board finds that the Veteran's allegations of sustaining bilateral shoulder injuries when he was subject to a mortar attack in April of 1968 to be credible.  As such, the bilateral shoulder injuries in service are conceded.  Accordingly, given the conceded in-service injury, the documented current symptoms, and the contentions of the Veteran that he has experienced problems with his shoulders for many years, a remand is required to obtain a medical opinion as to the relationship, if any, between the appellant's current bilateral shoulder disabilities and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  The Veteran also contends that the current shoulder conditions are the result of his service-connected diabetes mellitus.  Therefore, the examination should address this theory of entitlement as well.

The record shows that the Veteran receives ongoing treatment from, among other places, the Hines and the Bay Pines VA Medical Centers.  Therefore, while the appeal is in remand status his contemporaneous treatment records from these facilities, as well as from any private healthcare providers, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the veteran to attempt to obtain them).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the Veteran and ask that he provide VA with authorizations to obtain any outstanding private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  The RO/AMC should obtain and associate with the record the Veteran's contemporaneous treatment records from the Hines and the Bay Pines VA Medical Centers.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain from a qualified medical doctor an opinion as to the relationship, if any, between the claimant's current bilateral shoulder disabilities and his military service.  The claims file, to include any relevant documents in Virtual VA, should be provided to the examiner in connection with the addendum.  The examiner should provide an answer to the following question:

As to each shoulder disability, is it at least as likely as not (50 percent probability or more) that it is etiologically related to his active military service?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that as a combat Veteran the appellant is competent to report on injuries and symptoms of injuries that occurred while in the Republic of Vietnam even when not documented in his medical records.  In other words, the examiner is advised that he cannot rely solely on the fact that service treatment records are negative for the claimed disorders as the basis for any opinion provided because doing so would render the opinion inadequate.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).

If the examiner cannot provide an answer to the above question, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.  See Jones v. Shinseki, 12 Vet. App. 382 (2010) (holding that if an examiner is unable to provide the requested medical opinion he must explain how the limits of medical knowledge had been exhausted).

In providing an answer to the above question, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

4.  The RO/AMC should thereafter readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case which includes citation to all evidence added to the claims file since the January 2010 statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

